     Case 1:19-cv-00462-DAD-EPG Document 90 Filed 03/04/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
      DEVONTE B HARRIS,                                1:19-cv-00462-DAD-EPG (PC)
11
                         Plaintiff,                    FINDINGS AND RECOMMENDATIONS
12                                                     RECOMMENDING THAT PLAINTIFF’S
             v.                                        MOTION FOR PRELIMINARY
13                                                     INJUNCTION BE DENIED
      K KYLE, et al.,
14                                                     (ECF No. 62)
                         Defendants.
15                                                     OBJECTIONS, IF ANY, DUE WITHIN
                                                       TWENTY-ONE DAYS
16

17
            Plaintiff Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Currently before the Court
19
     is Plaintiff’s motion for preliminary injunction. (ECF No. 62.) For the reasons discussed below,
20
     the Court recommends that Plaintiff’s motion be denied.
21
            I.      BACKGROUND
22
            Plaintiff filed the complaint commencing this action on April 9, 2019. (ECF No. 1.) The
23
     complaint alleged, in relevant part, that Plaintiff reported having suicidal thoughts while housed
24   in the Short Term Restricted Housing unit (“STRH”) at California State Prison—Corcoran
25   (“CSP—Corcoran”) because the windowless cells in STRH lack natural light, but Defendant Kyle
26   nonetheless issued a chrono in September of 2016 indicating that he could be placed in STRH.
27   (Id. at 11.) Plaintiff also alleges that Defendants were involved in a decision to place him in the
28   Indecent Exposure Pilot Program (“IEX Program”), which mixed protective and non-protective
     Case 1:19-cv-00462-DAD-EPG Document 90 Filed 03/04/21 Page 2 of 7


 1   custody inmates, despite knowing that if Plaintiff “programmed peacefully with the protective

 2   custody inmates in IEX that he would be subject to attack by other non-protective custody

 3   inmates when released back to general population.” (Id. at 19.) Plaintiff alleges that he had

 4   physical altercations with protective custody inmates while in the IEX Program. (Id. at 19-20.)

 5           On May 28, 2019, the Court entered an order screening Plaintiff’s complaint. (ECF No.
     10.) The Court found that Plaintiff’s complaint “states cognizable claims for deliberate
 6
     indifference to serious risk of harm in violation of the Eighth Amendment against Defendants
 7
     Kyle, Grossman, Thompson, Depovic, Moreno, Overly, Wright, Gamez, and Castillo; and a
 8
     cognizable claim for retaliation in violation of the First Amendment against Defendants Kyle,
 9
     Moreno, Wright, Overly Gamez, and Castillo.” (Id. at 15.) The Court entered findings and
10
     recommendations consistent with the screening order and the findings and recommendations were
11
     adopted in full. (ECF Nos. 17, 31.)
12
             A.      Plaintiff’s Motion
13
             On October 13, 2020, Plaintiff filed a motion for preliminary injunction. (ECF No. 62.) In
14
     his motion, Plaintiff requests that the Court issue an order requiring CSP—Corcoran to keep him
15   in the Long Term Restricted Housing unit (“LTRH”) until a trial on the merits. (Id.) Plaintiff
16   argues that the injunction is narrowly drawn and extends no further than is necessary to correct
17   harm. (Id.) Plaintiff is at risk of killing himself, seriously injuring himself, or injuring others to
18   protect himself. (Id.) Additionally, this is an immediate threat because “staff are placing Plaintiff
19   at these risk tomorrow[.]” (Id.) Finally, Plaintiff was in LTRH before the incidents at issue in this
20   case, is in LTRH now, and seeks to maintain this status quo until a trial on the merits. (Id.)

21           B.      Defendant’s Opposition

22           Defendants filed an opposition on November 10, 2020. (ECF No. 67.) Defendants

23   explained that Plaintiff’s counselor told him that he could be placed in STRH pending a transfer
     to general population, and that prompted Plaintiff to file the motion. (Id. at 1.) Defendants argue
24
     that the motion should be denied because Defendants do not have authority over Plaintiff’s
25
     housing placement, that determination is made by the Institutional Classification Committee
26
     (“ICC”), and the Court lacks jurisdiction over those non-defendant ICC officials. (Id. at 1, 7-9.) In
27
     support of the opposition, Defendants submitted a declaration from J. Sherman, Litigation
28
     Case 1:19-cv-00462-DAD-EPG Document 90 Filed 03/04/21 Page 3 of 7


 1   Coordinator at CSP—Corcoran, explaining that Defendants Grossman, Depovic, and Castillo are

 2   no longer employed at CSP—Corcoran and Defendant Overly has retired from state service.

 3   (ECF No. 67-4 at 2.) Additionally, Defendants Kyle, Thompson, Wright, Gamez, and Moreno are

 4   not assigned to LTRH where Plaintiff is housed and, unless their job assignments change, will not

 5   be present at Plaintiff’s next ICC hearing and do not have authority to retain Plaintiff in LTRH.
     (Id.)
 6
              Defendants also argue that Plaintiff has not established any of the elements necessary to
 7
     obtain a preliminary injunction. (ECF No. 67 at 2, 9-14.) First, Plaintiff has not made a clear
 8
     showing of immediate and irreparable harm because it is speculative whether he will be released
 9
     from LTRH and Plaintiff has not identified a specific threat from any particular inmate. (Id. at 10-
10
     11.) Second, Plaintiff has not established a likelihood of success on the merits. (Id. at 12-13.)
11
     Finally, the balance of equities do not favor granting the preliminary injunction because it would
12
     require non-party officials to make housing decisions that may not be consistent with Plaintiff’s
13
     mental-health needs and classification factors, and would be inconsistent with the goal of
14
     reducing the length of mentally ill inmates’ stays in LTRH and expeditiously returning them to
15   less restrictive housing when they no longer pose a threat to safety and security. (Id. at 13-14.)
16            C.       Plaintiff’s Reply
17            On January 25, 2021, Plaintiff filed his reply in support of his motion.1 (ECF No. 77.) In
18   his reply, Plaintiff argues that the California Department of Corrections and Rehabilitation
19   (“CDCR”) is funding Defendants’ defense, CDCR will pay any damages, and Defendants have
20   made every argument that CDCR itself would make, and “[t]his constitutes virtual representation

21   in spite of relevant CDCR employees not being official part[ies].” (Id. at 1-3.) Additionally, a

22   preliminary injunction may bind successors-in-interest to named parties. (Id. at 3.)

23            Plaintiff also argues that there is a reasonable likelihood of Plaintiff being released to
     STRH and general population in March 2021, and every six months thereafter. (ECF No. 77 at 3.)
24
     Defendants submitted a declaration from Plaintiff’s counselor, J. Perez, that he no longer intended
25
     to recommended Plaintiff’s release in to general population in March 2021, but this is only a
26
     recommendation and the ICC can override him. (Id. at 4.) For example, Plaintiff’s counselor
27
     1
28    Plaintiff requested two extensions of time to file his reply because he was unable to access the law library or obtain
     copies due to COVID-19 restrictions. (ECF Nos. 72, 74.) The Court granted both requests. (ECF Nos. 73, 75.)
     Case 1:19-cv-00462-DAD-EPG Document 90 Filed 03/04/21 Page 4 of 7


 1   states that the reason he no longer intends to recommend release in March 2021 is because

 2   Plaintiff received two Rules Violation Reports (“RVRs”) for indecent exposure in November

 3   2020, but Plaintiff received RVRs for indecent exposure, battery on a prisoner, and assault on a

 4   peace officer on eight other occasions and ICC still transferred Plaintiff to general population. (Id.

 5   at 4-5.) Furthermore, J. Perez is no longer Plaintiff’s counselor. (Id. at 5.)
              Plaintiff also argues in his reply that CDCR does not have “rigorous classification
 6
     procedures” and has flouted its suicide-prevention measures as shown by the facts of this case.
 7
     (ECF No. 77) Plaintiff also states that, “if the Court doesn’t take action, he will commit violence
 8
     against other inmates in order to protect himself.” (Id. at 5-9.) Additionally, there is “damning”
 9
     evidence against defendants and, even if he is not likely to prevail on the merits, the costs of not
10
     granting the injunction outweigh the benefits. (Id. at 9-10.) Finally, Defendants will not be
11
     harmed by an injunction since they claim that CDCR no longer intends to recommend Plaintiff’s
12
     release in to general population. (Id. at 10.)
13
              II.    LEGAL STANDARDS
14
              A federal district court may issue emergency injunctive relief only if it has personal
15   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,
16   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party
17   officially, and is required to take action in that capacity, only upon service of summons or other
18   authority-asserting measure stating the time within which the party served must appear to
19   defend.”). The court may not attempt to determine the rights of persons not before it. See, e.g.,
20   Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d

21   719, 727-28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive

22   relief must be “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under

23   Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,”
     their “officers, agents, servants, employees, and attorneys,” and “other persons who are in active
24
     concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a plaintiff seeks injunctive
25
     relief based on claims not pled in the complaint, the court does not have the authority to issue an
26
     injunction.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir.
27
     2015).
28
     Case 1:19-cv-00462-DAD-EPG Document 90 Filed 03/04/21 Page 5 of 7


 1           Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

 2   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is

 3   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,

 4   and is the least intrusive means necessary to correct the violation of the Federal Right.”

 5           On the merits, “[a] plaintiff seeking a preliminary injunction must establish that he is
     likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
 6
     preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
 7
     public interest.” Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural
 8
     Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must establish that
 9
     irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.” Alliance
10
     for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
11
             III.    ANALYSIS
12
             The Court will recommend that the motion be denied.
13
             Plaintiff is currently housed in LTRH and it is not clear whether the ICC will change his
14
     placement. Therefore, Plaintiff’s allegation that he faces irreparable harm is speculative. Plaintiff
15   must establish that irreparable harm is likely, not just possible, in order to obtain a preliminary
16   injunction. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011); see
17   also Caribbean Marine Srvs. Co. v. Baldridge, 844 F.2d 668, 675 (9th Cir. 1988) (where
18   “multiple contingencies” must occur before the alleged injury occurred, the threat was too
19   speculative to constitute “an irreparable harm justifying injunctive relief.”).
20           Plaintiff also has not identified any immediate threat to his safety and has not submitted

21   evidence suggesting that there are inadequate safeguards in place to protect Plaintiff if he is

22   moved to STRH or general population. See Perez v. Diaz, 2019 WL 3229622, at *3 (E.D. Cal.

23   July 18, 2019), report and recommendation adopted, 2019 WL 3986657 (E.D. Cal. Aug. 22,
     2019) (“Generalized allegations of past incidents of violence fail to show that plaintiff . . . faces
24
     imminent harm.”).
25
             Plaintiff’s motion also goes beyond the allegations of the complaint. This case is
26
     proceeding on 1) Plaintiff’s claims for deliberate indifference to serious risk of harm in violation
27
     of the Eighth Amendment against Defendants Kyle, Grossman, Thompson, Depovic, Moreno,
28
     Case 1:19-cv-00462-DAD-EPG Document 90 Filed 03/04/21 Page 6 of 7


 1   Overly, Wright, Gamez, and Castillo; and 2) Plaintiff’s claim for retaliation in violation of the

 2   First Amendment against Defendants Kyle, Moreno, Wright, Overly Gamez, and Castillo. (See

 3   ECF Nos. 1, 10, 17, 31.) Plaintiff’s deliberate indifference claims relate to his allegations that

 4   Defendant Kyle issued a chrono in September of 2016 indicating that he could be placed in STRH

 5   even though Plaintiff had reported becoming suicidal when housed in STRH because the cells
     lack natural light, as well as his allegations that he got in to physical altercations with protective
 6
     custody inmates while in the IEX Program. (See ECF No. 1 at 11, 19-20.)
 7
            Here, Plaintiff requests that he not be transferred to STRH or general population and
 8
     threatens to harm himself or others unless his injunction is granted, but this does not indicate that
 9
     Defendants, or even anyone at CDCR, are failing to follow protocols regarding suicide prevention
10
     or enemy classification. Moreover, Plaintiff’s complaint does not allege that he was attacked
11
     while in general population, and instead alleges that he got into physical altercations with
12
     protective custody inmates in the IEX Program in order to protect himself from potential attack
13
     by non-protective custody inmates in general population. Plaintiff also does not allege that
14
     general population yards suffer from the same issues regarding lack of adequate windows as
15   STRH. To the contrary, general population yards generally enjoy more access to activities,
16   including outdoor activities. Accordingly, Plaintiff is not entitled to injunctive relief in this case
17   based on the allegations in his motion. Pac. Radiation Oncology, 810 F.3d at 633 (“When a
18   plaintiff seeks injunctive relief based on claims not pled in the complaint, the court does not have
19   the authority to issue an injunction.”).
20          Plaintiff also has not established that he is likely to succeed on the merits. Plaintiff

21   concludes that he is likely to succeed on the merits but only points to the allegations of his

22   complaint. Although Plaintiff argues that the evidence against Defendants is “damning,” he has

23   not submitted any declarations, witness statements, discovery, or other evidence suggesting
     Defendants were deliberately indifferent to a serious risk of harm in violation of his Eighth
24
     Amendment rights or retaliated against him in violation of his First Amendment rights.
25
            Plaintiff further fails to show the balance of equities supports injunctive relief. “Prison
26
     administration is a difficult and onerous task and courts have traditionally accorded a large degree
27
     of deference in cases involving the administration of state penal institutions.” Jimenez v. Diaz,
28
     Case 1:19-cv-00462-DAD-EPG Document 90 Filed 03/04/21 Page 7 of 7


 1   2019 WL 5541372, at *4 (E.D. Cal. Oct. 28, 2019), report and recommendation adopted, 2020

 2   WL 1911570 (E.D. Cal. Apr. 20, 2020) (citation omitted); Turner v. Safley, 482 U.S. 78, 85

 3   (1987) (noting that the government is afforded widest latitude in cases involving the

 4   administration of state prisons). Plaintiff has not shown that the equities favor this Court

 5   interfering with a prison classification decision.
            Finally, Plaintiff is seeking injunctive relief against the CDCR and/or members of the
 6
     ICC. However, the CDCR and the ICC members are not defendants in this action and Defendants
 7
     do not appear to have the authority to provide the relief Plaintiff is seeking. An injunction binds
 8
     only “the parties to the action,” their “officers, agents, servants, employees, and attorneys,” and
 9
     “other persons who are in active concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C).
10
     Accordingly, the Court will recommend that the motion be denied.
11
            IV.     CONCLUSION AND RECOMMENDATIONS
12
            Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for a
13
     preliminary injunction be DENIED.
14
            These findings and recommendations are submitted to the United States district judge
15   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one
16   (21) days after being served with these findings and recommendations, any party may file written
17   objections with the court. Such a document should be captioned “Objections to Magistrate Judge's
18   Findings and Recommendations.” Any reply to the objections shall be served and filed within
19   seven days after service of the objections. The parties are advised that failure to file objections
20   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

21   F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24      Dated:     March 4, 2021                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
